PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,234,837
Issue Date: 1 Feb 2022
Application No. 16/444,888
Filing or 371(c) Date: 18 Jun 2019
For: STAGED LATEROVERTICAL EXPANSION

:
:
:
:	DECISION ON PETITION
:
:


This is in response to the “REQUEST RECONSIDERATION OF PATENT TERM ADJUSTMENT” filed February 7, 2022, and the “REQUEST TO WITHDRAW PETITION” filed February 8, 2022.

Petitioner requests withdrawal of the request for reconsideration of patent term adjustment filed on February 7, 2022. In particular, the request of February 8, 2022, states that “[a]pplicant is requesting withdrawal of the petition because the terminal disclaimer renders the errors in term calculation moot.”  In addition, the petition indicates that “[a]pplicant filed by mistake and is requesting a refund due to this mistake under a separate cover to the refund branch.”

The request filed February 8, 2022, to withdraw the request for reconsideration of patent term adjustment filed February 7, 2022, is granted to the extent indicated. The Office will withdraw the request for reconsideration of patent term adjustment of February 7, 2022, and no consideration will be given to the request.
The Office disagrees with petitioner’s assertion that the $210 fee is a “fee paid by mistake” (e.g., fee paid when no fee is required). The $210 fee paid on February 7, 2022, is a fee required upon the filing the request for reconsideration of patent term adjustment. The Office reminds petitioner that the “by mistake” clause under 35 U.S.C. 42(d) and 37 CFR 1.26 is applicable only to a mistake relating to the fee payment, not a mistake in filing a paper with the USPTO. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the "by mistake" clause is applicable only to a mistake relating to the fee payment). “When an applicant or patentee takes an action "by mistake" (e.g., files an application or maintains a patent in force "by mistake"), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d).” MPEP 607.02. 

The Office finds that the request to withdraw the petition is the result of a change of purpose after the payment of the $210 petition fee (i.e., as when a party desires to withdraw the filing of a patent application for which the fee was paid. As a result, petitioner is not entitled to a refund of the $210 fee. See 37 CFR 1.26(a). 
Questions regarding this decision may be directed to the undersigned at (571) 272-3211.
/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET